In an action to recover damages for breach of an agreement, the defendants appeal from stated portions of an order of the Supreme Court, Westchester County (Fredman, J.), entered February 22, 1996, which, inter alia, denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly denied the defendants’ motion for summary judgment. Further discovery was still necessary. Bracken, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.